Case 18-12491-CSS Doc 2046 Filed 09/09/20 Page 1of4

UNITED STATES BANKRUPTCY COURT

District of Delaware

In re: Promise Healthcare Group, LLC

 

Case No. 18-12491

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e) (1), Fed. R. Bankr. P., of the

transfer, other than for security, of the claim referenced in this evidence and notice.

TRC MASTER FUND LLC
Name of Transferee

Name and Address where notices to transferee
should be sent:

TRC MASTER FUND LLC
Attn: Terrel Ross

PO Box 633

Woodmere, NY 11598

Phone: 516-255-1801
Last four digits of Acct#: N/A

Name and address where transferee payments
should be sent (if different from above):

Phone: N/A
Last four digits of Acct#: N/A

Certified Nursing Registry, Inc.
Name of Transferor

 

Court Claim # (if known): N/A
Schedule #_ 997058

Amount of Claim: USD$188,962.48
Date Claim Filed: N/A

 

Phone: (949) 680-6332
Last four digits of Acct.#: N/A

Name and Current Address of Transferor:

Certified Nursing Registry, Inc.
2707 E. Valley Blvd

Suite 309

West Ciovina, CA 91792

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best of my knowledge and belief.

By: /s/Terrel Ross
Transferee/Transferee’s Agent

Date: September 4", 2019

Penalty for making a false statement: Fine up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 18-12491-CSS Doc 2046 Filed 09/09/20 Page 2 of 4

EVIDENCE OF TRANSFER OF CLAIM
Exhibit A to Assignment of Claim

TO: United States Bankruptcy Court (“Bankruptcy Court”)
District of Delaware
Attention: Cierk

AND TO: Success Healthcare 1, LLC
Case No. 18-12524 (the “Debtor’)
(Jointly administered under Promise Healthcare Group, LLC, Case No. 18-1249)

Claim #N/A

Certified Nursing Registry, Inc., its successors and assigns (‘Assignor”), for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, does hereby unconditionally and irrevocably sell, transfer and assign
unto:

TRC MASTER FUND LLC
PO Box 633

Woodmere, NY 11598
Attention: Terrel Ross

its successors and assigns (“Assignee”), all of Assignor’s rights, title, interest, claims and causes of action in and to, or

arising under or in connection with its Claim in the amount of USD$188,962.48 (“Claim”), as listed in the Debtor's Schedule

F against the Debtor in the Bankruptcy Court, or any other court with jurisdiction over the bankruptcy proceedings of the
_ Debtor.

Assignor hereby waives any objection to the transfer of the Claim to Assignee on the books and records of the Debtor and
the Bankruptcy Court, and hereby waives to the fullest extent permitted by law any notice or right to a hearing as may be
prescribed by rule 3001 of the federal Rules of Bankruptcy procedure, the Bankruptcy code, applicable local bankruptcy
rules or applicable law. Assignor acknowledges and understands, and hereby stipulates, that an order of the Bankruptcy
Court may be entered without further notice to Assignor transferring the Claim and recognizing the Assignee as the sole
owners and holders of the Claim.

Assignor further directs each Debtor, the Bankruptcy Court and all other interested parties that all further notices relating to
the Claim, and all payments or distributions of money or property in respect of the Claim, shall be delivered or made to the
Assignee.

IN WITNESS tear ae THIS EVIDENCE OF TRANSFER OF CLAIM IS EXECUTED THIS ou DAY OF
CW , 2020.

ASSIGNOR: Certified,Nuysing Registry, Inc. ASSIGNEE: > MASTER EUNDELC ___

a

 

 

 

 

(Signature) () (Signature)
CR (STINA- Sv Terrel Ross
(Print Name) (Print Name)
th, FT
Preeti Managing Member

 

 

(Title) (Title)
Case 18-12491-CSS Doc 2046 Filed 09/09/20 Page 3 of 4

Case 18-12491-CSS Doc 664 Filed O7/D4/19 Page 67 of 110

uccess Healthcare
Case No. 18-12524 (CSS)
Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims

 

Number
CEPA
1140 E LOCUST STREET
ONTARIO CA 91761

Creditor Name, Mailing Address, Last 4 of Account

Date Debt was Incurred, Basis for Claim

VARIOUS DATES, TRADE AP

Contingent

Unliquidated

Disputed

Claim subject

to offset?

Total Claim

$1,965.00

 

CERTIFIED NURSING REGISTRY, INC
2707 E. VALLEY BLVD

SUITE 309

WEST COVINA CA 91792

VARIOUS DATES, TRADE AP

$188,962.48

 

CHARTER COMMUNICATIONS
ACCT 8345 78 001 3013184
P.O. BOX 790086

ST. LOUIS MO 63179-0086

VARIOUS DATES, TRADE AP

$2,213.58

 

CHEMCO PRODUCTS COMPANY
6401 £. ALONDRA BLVD.
PARAMOUNT CA 90723

VARIOUS DATES, TRADE AP

$3,495.00

 

CITY OF LA; PUBLIC WORKS / SANITATION
P O BOX 30749
LOS ANGELES CA 90030

VARIOUS DATES, TRADE AP

$340.50

 

CITY OF LOS ANGELES
150 NORTH LOS ANGELES STREET
LOS ANGELES CA 90012

VARIOUS DATES, TRADE AP

$328.50

 

CITY OF LOS ANGELES - PATIENT DUMPING

VARIOUS DATES, LITIGATION X

 

CITY OF LOS ANGELES BUSINESS TAX
200 NORTH MAIN STREET

ROOM 920 CITY HALL EAST

LOS ANGELES CA 90012

 

 

 

VARIOUS DATES, TRADE AP

 

 

 

 

$179,715.17

 

10 of 45

 
Case 18-12491-CSS Doc 2046 Filed 09/09/20 Page 4 of 4

Creditor Information - Schedule # 997058

 

 

  

 

Creditor Debtor Name Claim Number
Success Healthcare 1, LLC n/a
Date Filed Schedule Number
n/a 997058
Claim Amounts
Claim Nature Schedule Amount C*U*D* Asserted Claim Amount C*U*F* Current Claim Status
Claim Value
General Unsecured $188,962.48 $188,962.48 Scheduled
503(b)(9) Admin Priority
Admin Priority
Total $188,962.48 $188,962.48

 

*C=Coniin

ni, U=Unliquidated, D=Dispuied, F=

 

 
